CCA 20110205. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Army Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is directed that the promulgating order be corrected to reflect the finding from possession of ‘10 or more images' of child pornography to possession of ‘seven videos and one image.'